Citation Nr: 1824540	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-29 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel








INTRODUCTION

The Veteran served on active duty in the Army from October 1957 to March 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.


FINDINGS OF FACT

1. The appellant and the Veteran were lawfully married in October 1986.

2. The appellant and the Veteran were divorced in July 1998.

3. The Veteran married DAC in February 2004; he passed away in November 2010. In September and October 2011, DAC was granted funeral benefits and DIC as the Veteran's surviving spouse.


CONCLUSION OF LAW

The criteria of entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of entitlement to VA death benefits have not been met. 38 U.S.C. §§ 101, 103, 1102, 5124 (2012); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, because a grant of the appellant's appeal could result in the loss of benefits to DAC, this case is a simultaneously contested claim and special procedural regulations are applicable. See 38 U.S.C. § 7105A; 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.713(a). Although these procedural requirements have not been met in this case, the error is harmless because the Board herein denies the appellant's claim. Therefore, there is no prejudice to DAC, and her benefits will not be disturbed.

To be eligible to receive DIC, death pension, or accrued benefits, an appellant must have been the lawful spouse of the Veteran at the time of the Veteran's death, and must have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, unless the separation was due to misconduct of, or procured by, the Veteran without the fault of the spouse. 38 U.S.C. § 101(3); 38 C.F.R. § 3.350. For VA purposes, "marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage or when the right to benefits accrued. 38 U.S.C. § 103(c); 38 C.F.R. § 3.1(j).

Here, although the record reflects that the appellant and the Veteran were married under the laws of Washington State in October 1986, they were subsequently divorced, in July 1998. There is no indication in the record that they ever remarried, entered a common law marriage, or even resumed living together after their divorce, nor does the appellant make any such claim. Rather, the evidence reflects that in February 2004, the Veteran was married to DAC, to whom he remained married at the time of his death in November 2010. As noted above, in October 2011, the RO awarded funeral benefits and DIC to DAC as the Veteran's surviving spouse. Therefore, because the appellant was not the Veteran's lawful spouse at the time of his death, recognition as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits is not warranted.

The Board is sympathetic to the appellant and her belief that she is entitled to VA death benefits as a result of her marriage to the Veteran.  However, because she was not married to the Veteran at the time of his death, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to recognition of the appellant as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits is denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


